MEMORANDUM **
Ernest Aaron Tison appeals from his jury-trial conviction for being a felon in possession of a firearm, in violation 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Tison contends that there was insufficient evidence to prove his possession of the firearm in question. Tison further contends that the jury did not appropriately weigh the bias of the two testifying eyewitnesses. We review for plain error. See United States v. Weber, 320 F.3d 1047, 1050-51 (9th Cir.2003). The jury heard testimony from Tison’s ex-wife and his stepson that Tison grabbed the firearm, loaded and cocked it, and pointed it at them. The general credibility instruction given by the district court cautioned the jury to consider each witness’ interest in the outcome of the case, bias, or prejudice, and allowed the jury to take into account any other factor bearing on believability. Accordingly, sufficient evidence existed to sustain the verdict. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.